[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                        FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                          ________________________   ELEVENTH CIRCUIT
                                                                JULY 08, 2010
                               No. 09-13679                      JOHN LEY
                           Non-Argument Calendar                   CLERK
                         ________________________

                          Agency Nos. A095-886-252
                               A079-451-503

AGIM HYSAJ,
MAYLINDA HYSAJ,
a.k.a. Semije Kolari,
ODETA HYSAJ,
IVI HYSAJ,

                                                                       Petitioners,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                 (July 8, 2010)

Before TJOFLAT, EDMONDSON and BIRCH, Circuit Judges.
PER CURIAM:

        Agim Hysaj, his wife, Maylinda, and their two children, Odeta and Ivi,

(collectively “petitioners”), are natives and citizens of Albania. At a merits hearing

held on June 17, 2008, an Immigration Judge (“IJ”) denied their applications for

asylum and withholding of removal under the Immigration and Nationality Act

(“INA”), and relief under the United Nations Convention Against Torture and

Other Cruel, Inhuman or Degrading Treatment or Punishment (“CAT”), 8 U.S.C.

§§ 1158, 1229a(c)(6), and 1231, 8 C.F.R. § 208.16(c), and ordered their removal.1

The Board of Immigration Appeals (“BIA”) dismissed their appeal of the IJ’s

decision on June 22, 2009, and they now petition this court for review.2

        The applications Hysaj and Maylinda filed alleged persecution resulting

from Hysaj’s support of the Albanian Democratic Party. The IJ and the BIA

rejected their applications on the ground that their testimony was not credible. In




        1
          Hysaj came to the United States from Albania as a non-immigrant visitor on June 17,
2001, with permission to stay until December 16, 2001. The children, Odeta and Ivi, came to the
United States from Italy on August 1, 2001, using fraudulent travel documents. Maylinda
entered the United States without a valid entry document on March 12, 2003. Notices to Appear
issued separately for Hysaj the two children, and for Maylinda. The children are derivative
beneficiaries of Hysaj’s application for asylum; Maylinda submitted a separate application or
asylum. Petitioners conceded removability as charged in the Notices to Appear.
        2
          Petitioners have abandoned their claim for CAT relief because they do not challenge
the IJ’s and the BIA’s denial of such relief in the brief they filed in support of their petition for
review. Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).
                                                   2
their petition for review, they argue that substantial evidence does not support this

adverse credibility finding.3

       When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257
F.3d 1262, 1284 (11th Cir. 2001). “Insofar as the Board adopts the IJ’s reasoning,

we review the IJ’s decision as well.” Id. In this case, the BIA agreed with the IJ’s

reasoning. Accordingly, we will discuss both the IJ’s and the BIA’s decision. See

Al Najjar, 257 F.3d at 1284.

       In their brief to us, petitioners argue that remand is necessary because the IJ

failed to acknowledge the inapplicability of the REAL ID Act, Pub. L. No. 109-13,

§ 101(a)(3), (d), 119 Stat. 231, 303-05 (2005). They further challenge the IJ’s

consideration of minor inconsistencies, immaterial omissions, and the absence of

corroboration and his failure to explain adequately his rationale for the adverse

credibility finding or to provide petitioners with an opportunity to explain

inconsistencies or lack of supporting documents.




       3
          The IJ and the BIA denied petitioners’ applications on an alternative ground, that the
Attorney General rebutted their claim of a well-founded fear of future persecution based on
evidence of changed country conditions. Petitioners argue that substantial evidence does not
support that alternative ground. Given our resolution of their first argument, regarding the
adverse credibility finding, we need not, and do not, address this alternative finding.

                                                 3
         We “must affirm the BIA’s decision if it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Adefemi

v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en banc) (quotation omitted).

Under this “substantial evidence test,” we can reverse the IJ’s and BIA’s factual

determinations “only when the record compels a reversal; the mere fact that the

record may support a contrary conclusion is not enough to justify a reversal of the

administrative findings.” Id. We review the IJ’s and the BIA’s legal

determinations de novo. Delgado v. U.S. Att’y Gen., 487 F.3d 855, 860 (11th Cir.

2007).

         An alien is eligible for discretionary asylum relief if the alien is a refugee

within the meaning of INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). INA

§ 208(b)(1)(A), 8 U.S.C. § 1158(b)(1)(A). A refugee is defined as

         any person who is outside any country of such person’s nationality
         . . . and who is unable or unwilling to return to, and is unable or
         unwilling to avail himself or herself of the protection of, that country
         because of persecution or a well-founded fear of persecution on
         account of race, religion, nationality, membership in a particular
         social group, or political opinion[.]

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). The asylum applicant bears the

burden of proving “refugee” status. 8 C.F.R. § 208.13(a). In order to meet this

burden, “the applicant must, with specific and credible evidence, establish (1) past

persecution on account of a statutorily protected ground or (2) a well-founded fear

                                              4
of future persecution on account of a protected ground.” Mejia v. U.S. Att’y Gen.,

498 F.3d 1253, 1256 (11th Cir. 2007).

      An alien seeking withholding of removal must show that it is more likely

than not that he or she will be persecuted or tortured upon being returned to his or

her country. Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1232 (11 Cir. 2005).

This standard is more stringent than the standard for asylum. Id. Accordingly, an

alien who fails to establish eligibility for asylum generally cannot satisfy the higher

burden for withholding of removal. Id. at 1232-33.

      “An IJ’s adverse credibility determinations are also factual findings, and

thus, are also subject to the substantial evidence test, and may not be overturned

unless the record compels that result.” Alim v. Gonzales, 446 F.3d 1239, 1254

(11th Cir. 2006). Adverse credibility determinations must be made explicitly, and

“IJ’s must make clean determinations of credibility.” Yang v. U.S. Att’y Gen., 418
F.3d 1198, 1201 (11th Cir. 2005) (quotation omitted). “As the trier of fact, the IJ

must determine credibility, and this court may not substitute its judgment for that

of the IJ with respect to credibility findings.” Alim, 446 F.3d at 1254 (quotation

and alteration omitted). The IJ satisfies his obligation to give “reasoned

consideration” to the petition and make “adequate findings” when it has

“considered the issues raised and announced its decision in terms sufficient to

enable a reviewing court to perceive that it has heard and thought and not merely
                                           5
reacted.” Shkambi v. U.S. Att’y Gen., 584 F.3d 1041, 1048 (11th Cir. 2009)

(quotation and alterations omitted). “Once the IJ makes an adverse credibility

determination, the burden is on the alien to show that the determination was not

supported by specific, cogent reasons, or was not based on substantial evidence.”

Id. at 1254-55 (quotation omitted).

      “The testimony of the applicant, if credible, may be sufficient to sustain the

burden of proof without corroboration.” 8 C.F.R. §§ 208.13(a), 208.16(b); Ruiz v.

U.S. Att’y Gen., 440 F.3d 1247, 1255 (11th Cir. 2006). “Conversely, an adverse

credibility determination alone may be sufficient to support the denial of an asylum

application.” Ruiz, 440 F.3d at 1255 (quotation omitted). “Indications of reliable

testimony include consistency on direct examination, consistency with the written

application, and the absence of embellishments.” Ruiz, 440 F.3d at 1255. “[A]n

adverse credibility determination does not alleviate the IJ’s duty to consider other

evidence produced by an asylum applicant.” Id. “If an applicant produces

evidence beyond his own testimony, it is not sufficient for the IJ to rely solely on

an adverse credibility determination in those instances.” Id. (quotation omitted).

      The REAL ID Act amended the INA’s asylum provisions under INA

§ 208(b)(1)(B)(iii), 8 U.S.C. § 1158(b)(1)(B)(iii), to provide that an adverse

credibility determination can be based on inconsistencies, inaccuracies, or

falsehoods, regardless of whether they relate to the heart of an applicant’s claim.
                                           6
Pub. L. No. 109-13, § 101(a)(3), (d), 119 Stat. 231, 303-05 (2005). However,

Hysaj and Maylinda filed their asylum applications in 2002 and 2003 respectively,

before the May 11, 2005, effective date of the REAL ID Act, such that this

provision does not apply to their claims. See Pub. L. No. 109-13, § 101(h)(2), 119

Stat. 231, 305; (AR at 594, 1038).

      In analyzing adverse credibility in the pre-REAL ID Act context, some

circuits have held that discrepancies in the petitioner’s testimony must go to the

“heart of the asylum claim.” See Kata v. Att’y Gen. of the U.S., 522 F.3d 288, 296

(3d Cir. 2008); Singh v. Ashcroft, 301 F.3d 1109, 1111-12 (9th Cir. 2002). We

have not resolved and need not resolve in this appeal whether the “heart of the

claim” test applies to pre-REAL ID Act cases because, as shown by the BIA’s June

22, 2009 decision, significant inconsistencies in this case go to the heart of

petitioners’ claims. Some of the inconsistencies are

      Maylinda’s testimony about going into hiding following her husband
      Agim’s beating and arrest in August 2000 was substantially different
      than his testimony. Agim never testified that his family went into
      hiding, and his testimony and written declaration detail an event in
      August of 1999 and December 2001. Later during his testimony,
      Agim asserted the December 2001 incident actually occurred in
      December 2000. Agim never testified or asserted that he was arrested
      and beaten in August 2000. Moreover, Agim testified that during the
      August 1999 incident, he and his coworker were beaten and kicked,
      which is inconsistent with his written account that no one was injured.
      . . . Although Agim testified about a 1991 shooting during a pro-
      democracy demonstration that ‘left hundreds of people dead,’ he did
      not mention this significant fact in his asylum application. Agim’s
                                           7
      written declaration, that ‘police took steps to end the demonstration’
      and ‘[t]his resulted in physical altercations, the destruction of property
      and a number of arrests’ is therefore materially inconsistent.

      [A]lso implausible [was] Maylinda’s account that upon a brief return
      to Albania, she was able to be identified and ultimately kidnaped and
      raped by her attackers. Maylinda’s asylum application mentions
      generally that she was the ‘victim of a violent attack’ on March 7,
      2003, during a brief return to Albania, but does not provide any details
      of the attack or the fact that she was kidnaped or raped. Moreover, it
      was not clearly erroneous for the [IJ] to disbelieve [her] testimony that
      she was immediately identified at the airport after leaving the country
      approximately 2 years earlier, and that she was beaten, kicked,
      knocked unconscious, raped, and thrown onto a street, yet she did not
      seek medical attention or police assistance, and flew from Albania the
      next morning.

      In sum, substantial evidence supports the IJ’s and the BIA’s adverse

credibility finding as to both Hysaj and his wife, which was not overcome by

proffered corroborating documents. On this basis, we conclude that petitioners

failed to establish their eligibility for asylum and, likewise, failed to meet the

higher burden required for withholding of removal.

      PETITION DENIED.




                                            8